OPINION — AG — (1) WE HAVE ANSWERED THE QUESTION IN OPINION NO. 66-248 BY HOLDING THAT SALARIES OF "ADDITIONAL" ASSISTANT DISTRICT ATTORNEYS ARE TO BE PAID ENTIRELY BY THE COUNTY CONCERNED. (2) TRAVEL EXPENSES OF ALL ASSISTANT DISTRICT ATTORNEYS ARE PAYABLE BY THE STATE, AND THAT THERE IS NO AUTHORITY FOR THE PAYING OF TRAVEL EXPENSES BY THE STATE OR COUNTY TO INVESTIGATORS APPOINTED BY THE DISTRICT ATTORNEYS. (3) THE BOARD OF COUNTY COMMISSIONERS AND A COUNTY EXCISE BOARD HAVE NO DISCRETION IN PROVIDING FOR APPROPRIATIONS REASONABLY TO FINANCE THE LAWFUL FUNCTIONS OF THE OFFICE OF A DISTRICT ATTORNEY, EXCEPT THAT THE COUNTY EXCISE BOARD MAY EXERCISE ITS DISCRETION UNDER AND ONLY TO THE EXTENT AUTHORIZED BY 68 Ohio St. 1965 Supp., 2487 [68-2487], WHEN SAME BECOMES APPLICABLE. CITE: 19 Ohio St. 1965 Supp., 215.1-215.20 [19-215.1] — [19-215.20] (HUGH COLLUM)